ORDER
The judges of the summary courts of South Carolina being a part of the uniform statewide judicial system and pursuant to the provisions of Section 4, Article V, South Carolina Constitution,
IT IS ORDERED that Judge Randy B. Foxworth be designated as Associate Chief Judge for Administrative Purposes of the Summary Courts for Williamsburg County and his authority shall include, but not be limited to, the administrative purposes and acts set forth in my Order dated December 22, 2014, designating Chief Judges statewide.
The authority conferred on the Interim Associate Chief Judge for Administrative Purposes of the Summary Courts for Williamsburg County by this Order shall become effective *636immediately and shall continue through June 30, 2015, unless changed or revoked by Order of the Chief Justice.
/s/Jean H. Toal, C.J.
FOR THE COURT